
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.24

CH2M HILL Companies, Ltd.

Stock Option Plan


         Effective January 1, 2009

--------------------------------------------------------------------------------



CH2M HILL COMPANIES, LTD.
STOCK OPTION PLAN

ARTICLE 1
INTRODUCTION

        1.1    Establishment.    CH2M HILL Companies, Ltd., an Oregon
corporation, hereby establishes the CH2M HILL Companies, Ltd. Stock Option Plan
(the "Plan"). All stock options previously issued, and not yet exercised, under
1999 Stock Option Plan and 2004 Stock Option Plan (collectively, "Previous
Plans") shall remain in full force and effect as provided under their respective
Stock Option Agreements. All stock options that may be forfeited under the
Previous Plans after the effective date of this Plan shall roll into the Plan
and be available for grant under this Plan in addition to stock options reserved
under this Plan.

        1.2    Purpose.    The purpose of the Plan is to further the growth and
development of CH2M HILL Companies, Ltd. (the "Plan Sponsor") by affording an
opportunity for stock ownership to Qualified Employees and Outside Directors of
and consultants to the Company who are responsible for the conduct and
management of the Company's business or who are involved in endeavors
significant to the Company's success.

ARTICLE 2
DEFINITIONS

        2.1    "Affiliated Companies" means any corporation or other entity that
is affiliated with the Plan Sponsor through stock or other equity ownership or
otherwise which is designated by either the Committee or the Board as an entity
whose Qualified Employees and Outside Directors may be selected to participate
in the Plan. The Committee may select an entity to be designated as an
Affiliated Company if the Plan Sponsor owns directly or indirectly at least 50%
of the entity. The Board, in its sole discretion, may select an entity to be
designated as an Affiliated Company if the Plan Sponsor owns directly or
indirectly at least 10% of the entity.

        2.2    "Beneficiary" means the person or persons or other entity or
entities that have been designated by the Participant to whom the right to
exercise Options following the Option Holder's death shall pass, if the Option
Agreement permits the exercise of unexercised Options after the Option Holder's
death. The designation by the Participant must be on forms prescribed by the
Company and must be filed with the Company. If the Participant fails to
designate a Beneficiary, or if the designated Beneficiary fails to survive the
Participant, the Beneficiary shall be the Participant's estate. Beneficiary
designations may be revoked or changed by filing a new Beneficiary designation
with the Company. Each designation will automatically revoke any prior
designations by the same Option Holder.

        2.3    "Board" means the Board of Directors of the Plan Sponsor.

        2.4    "Cause" shall mean a termination of affiliation with the Company
on account of: (1) repeated refusal to obey written directions of the Board of
Directors or a direct supervisor within the Company's organizational structure
(so long as such directions do not involve illegal or immoral acts); (2) acts of
substance abuse which are injurious to the Company; (3) fraud or dishonesty that
is injurious to the Company; (4) commission of a criminal offense involving
money or other property of the Company (excluding any traffic violations or
similar violations); (5) commission of a criminal offense that constitutes a
felony in the jurisdiction in which the offense is committed or (6) repeated
violations of the Company policies.

        2.5    CEO means Chief Executive Officer of CH2M HILL Companies, Ltd.

1

--------------------------------------------------------------------------------



        2.6    "Change of Control" shall have the meaning assigned to it by
Article 8.

        2.7    "Code" means the Internal Revenue Code of 1986, as amended from
time to time.

        2.8    "Committee" means a committee established under Article 9 of the
Plan.

        2.9    "Company" means the Plan Sponsor and the Affiliated Companies.

        2.10    "Compensation Committee" means a committee of the Board
consisting solely of two or more outside directors who meet the requirements of
§162(m)(C)(i) of the Code.

        2.11    "Outside Director" means a member of the Board who is not an
Employee.

        2.12    "Effective Date" means the effective date of the Plan which is
January 1, 2009.

        2.13    "Employees" means those individuals who are employed by the
Company or an Affiliated Company (including, without limitation, officers and
directors who are also employees of the Company).

        2.14    Executive Officer means the CEO and any employee who is an
officer of CH2M HILL Companies, Ltd. and whose total compensation for the
taxable year is required to be reported to shareholders under the Securities
Exchange Act of 1934 because the employee is one of the four highest compensated
officers for the taxable year (other than the CEO).

        2.15    "Fair Market Value" means the price per share of Stock in effect
on that date denominated in United States dollars, as determined by the Board in
accordance with the methodology described in the company's most current filings
with the Securities and Exchange Commission.

        2.16    "Incentive Stock Option" shall mean any option granted to a
Participant under the Plan, which the Company intends at the time the option is
granted to be an Incentive Stock Option within the meaning of Code § 422.

        2.17    "Internal Market" means the limited internal market maintained
by the Company for the purchase and sale of its Stock.

        2.18    "Nonqualified Stock Option" shall mean any option granted to a
Participant under the Plan which is not an Incentive Stock Option.

        2.19    "Option" shall mean either an Incentive Stock Option or a
Nonqualified Stock Option.

        2.20- "Option Agreement" shall mean the agreement specified in
Section 4.2.

        2.21    "Option Holder" shall mean a Participant who is granted an
Option under the Plan or a Beneficiary or other person who acquires the right to
exercise an Option by bequest or inheritance.

        2.22    "Parent" shall mean a parent corporation of the Company as
defined in Code § 424(e).

        2.23    "Participant" means a Qualified Employee or Outside Director
designated by the Committee to participate in the Plan.

        2.24    "Plan" means the CH2M HILL Companies, Ltd. Stock Option Plan as
defined in Section 1.1.

        2.25    "Plan Sponsor" means CH2M HILL Companies, Ltd.

        2.26    "Previous Plans" means the CH2M HILL Companies, Ltd. 1999 Stock
Option Plan and 2004 Stock Option Plan as defined in Section 1.1.

        2.27    "Qualified Employees" means those employees and consultants who
work for the Plan Sponsor or an Affiliated Company.

2

--------------------------------------------------------------------------------



        2.28    "Retirement" means the termination of employment or significant
reduction in hours by the Participant on or after age 55, as recognized by the
Committee. The Committee shall determine whether a Participant's Retirement has
occurred in its sole discretion.

        2.29    "Section" means a reference to a section of the Plan, unless
another reference specifically applies.

        2.30    "Stock" means the common stock of the Plan Sponsor and any stock
issued or issuable subsequent to the Effective Date in substitution for the
common stock.

        2.31    "Stock Administration Department" means a designated department
or a group within the Company responsible for day to day administration
activities in support of the Stock based programs within the Company.

        2.32    "Subsidiary" shall mean a subsidiary corporation of the Company
as defined in Code § 424(f).

ARTICLE 3
ELIGIBILITY

        3.1    Eligibility to Receive Grant.    All Employees of the Plan
Sponsor and Affiliated Companies who are responsible for the conduct and
management of the Company's business or who are involved in endeavors
significant to the success of the Company shall be eligible to receive both
Incentive Stock Options and Nonqualified Stock Options under the Plan. Directors
of and consultants to the Plan Sponsor and Affiliated Companies, who are not
employees of the Company but who are involved in endeavors significant to the
success of the Company, shall be eligible to receive Nonqualified Stock Options,
but not Incentive Stock Options, under the Plan.

ARTICLE 4
GRANT AND TERMS OF OPTIONS

        4.1    Grant of Options.

        (a)   The Committee may from time to time in its sole discretion
determine which of the Participants (other than Executive Officers) should
receive Options, the type of Options to be granted (whether Incentive Stock
Options or Nonqualified Stock Options), the number of shares subject to such
Options, the dates on which such Options are to be granted and, except as
otherwise provided by the Plan, all other terms and conditions relating to
Options.

        (b)   The Compensation Committee of the Board may from time to time in
its sole discretion determine which of the Executive Officers should receive
Options, the type of Options to be granted (whether Incentive Stock Options or
Nonqualified Stock Options), the number of shares subject to such Options, the
dates on which such Options are to be granted and, except as otherwise provided
by the Plan, all other terms and conditions relating to Options.

        (c)   The terms and conditions of an Option granted under the Plan need
not be identical to the terms and conditions of any other Option granted under
the Plan. No employee may be granted Incentive Stock Options to the extent that
the aggregate Fair Market Value (determined as of the time each Incentive Stock
Option is granted) of the Stock with respect to which any such Incentive Stock
Options are exercisable for the first time during a calendar year (under all
incentive stock option plans of the Plan Sponsor and any Parent and
Subsidiaries) would exceed $100,000. No person shall be granted Options under
the Plan to purchase more than 350,000 shares of Common Stock.

        4.2    Option Agreement.    Each Option granted under the Plan shall be
evidenced by a written Option Agreement (or electronic equivalent) setting forth
the terms upon which the Option is granted.

3

--------------------------------------------------------------------------------




Each Option Agreement shall designate the type of Options being granted (whether
Incentive Stock Options or Nonqualified Stock Options) and shall state the
number of shares of Stock, as designated by the Committee, to which that Option
pertains. More than one Option may be granted to a Participant.

        4.3    Option Price.    The Option price per share of Stock under each
Option shall be determined by the Committee (other than for Executive Officers,
whose Option price shall be determined by the Compensation Committee) and stated
in the Option Agreement. The option price for Incentive Stock Options granted
under the Plan and Nonqualified Stock Options granted under the Plan to
Executive Officers shall not be less than 100% of the Fair Market Value
(determined as of the day the Option is granted) of the shares subject to the
Option. The option price for Nonqualified Stock Options granted under the Plan
for Qualified Employees and Outside Directors, who are not Executive Officers,
shall not be less than 90% of the Fair Market Value (determined as of the day
the Option is granted) of the shares subject to the Option.

        4.4    Duration of Options.    Each Option shall be of a duration as
specified in the Option Agreement. However, no Option term shall be more than
ten (10) years from the date on which the Option is granted, and may terminate
earlier as specified in the Option Agreement.

        4.5    Employees, Directors, and Consultants Based Outside the
U.S.    With respect to Options granted to Participants who are based outside of
the United States, the Committee shall have complete discretion to define all
terms and conditions of Options granted to such Participants, to modify and
amend such Options as may be necessary or appropriate to comply with the laws
and regulations of foreign jurisdictions, and to establish subplans and modified
procedures with respect to the grant and exercise of such Options.
Notwithstanding the provisions of Sections 4.3 and 4.4, the Committee may in its
discretion grant Options to Participants (other than Executive Officers) who are
based outside of the United States that have an Stock price that is less than
90% of the Fair Market Value (determined as of the day the Option is granted) of
the shares subject to the Options or that have a term of more than ten years
from the date on which the Options are granted, or both.

        4.6    Additional Limitations on Grant.    No Incentive Stock Option
shall be granted to a Qualified Employee who, at the time the Incentive Stock
Option is granted, owns stock (as determined in accordance with Code § 424(d))
representing more than 10% of the total combined voting power of all classes of
stock of the Plan Sponsor or of any Parent or Subsidiary, unless the option
price of such Incentive Stock Option is at least 110% of the Fair Market Value
(determined as of the day the Incentive Stock Option is granted) of the Stock
subject to the Incentive Stock Option, and the Incentive Stock Option by its
terms is not exercisable more than five years from the date it is granted.

        4.7    Other Terms and Conditions.

        (a)   The Option Agreement may contain such other provisions, which
shall not be inconsistent with the Plan, as the Committee shall deem
appropriate, including, without limitation, provisions that relate the Option
Holder's ability to exercise an Option to the passage of time or the achievement
of specific goals established by the Committee or the occurrence of certain
events specified by the Committee.

        (b)   Notwithstanding any vesting requirements contained in any Option
Agreement, all outstanding Options shall become immediately exercisable in full
upon the occurrence of a Change in Control.

        (c)    The Option Agreement may also provide, in the discretion of the
Committee, that any shares of Stock acquired upon exercise of an Option shall
become, upon such acquisition, subject to the terms of a Stock Restriction
Agreement which shall be set forth as an attachment to the Option Agreement. The
Committee may specify the period, if any after which an Option may be exercised
following termination of the Option Holder's services. If the Committee does not
otherwise specify, the following shall apply.

4

--------------------------------------------------------------------------------



        4.8    Termination of Affiliation.

        (a)   Retirement or Involuntary Termination.    Upon the Retirement of
an Option Holder or upon involuntary termination of the Option Holder's
affiliation with the Company (other than upon death, disability (within the
meaning of Code § 22(e)(3)) and involuntary termination for Cause), the Option
Holder may, at any time within three (3) months after the date of termination or
Retirement (but before the date of expiration of the Option, if earlier),
exercise the Option to the extent the Option Holder was entitled to do so on the
date of termination or Retirement. Any Options not exercisable as of the date of
termination or Retirement and any Options or portions of Options of terminated
Option Holders not exercised pursuant to this Section 4.7(a) shall terminate.

        (b)   Death.    If an Option Holder dies while affiliated with the
Company or within a period of three (3) months after a termination or Retirement
pursuant to Section 4.7(a), the Participant's Beneficiary may exercise the
Option at any time within one year after the date of death (but before the
expiration date of the Option if earlier), to the extent the Option Holder was
entitled to do so on the Option Holder's date of death. Any Options not
exercisable as of the date of death and any Options or portions of Options of
deceased Option Holders not exercised pursuant to this Section 4.7(b) shall
terminate.

        (c)   Disability.    Upon termination of an Option Holder's affiliation
with the Company by reason of the Option Holder's disability (within the meaning
of Code § 22(e)(3)), the Option Holder may exercise the Option at any time
within one year after the date of termination (but before the expiration date of
the Option, if earlier), to the extent the Option Holder was entitled to do so
on the date of termination. Any Options not exercisable as of the date of
termination and any Options or portions of Options of disabled Option Holders
not exercised pursuant to this Section 4.7(c) shall terminate.

        (d)   Other Terminations.    Options granted to the Option Holder shall
terminate immediately upon termination of an Option Holder's affiliation with
the Company under circumstances other than those set forth in Sections 4.7(a),
(b), or (c), including, without limitation, a termination for Cause and a
voluntary termination on the part of the Option Holder other than Retirement.

        (e)   Definition of Termination of Affiliation.    For purposes of any
Nonqualified Stock Option granted under this Plan, an Option Holder's
affiliation with the Company shall be deemed to be terminated as of the first
day on which the Option Holder is no longer an Qualified Employee or Outside
Director of the Company. For purposes of any Incentive Stock Option granted
under this Plan, an Option Holder's employment with the Company shall be deemed
to be terminated as of the first day on which the Option Holder is no longer
employed by the Company.

        (f)    Special Rule for Nonqualified Stock Options.    The Committee
may, in its sole discretion, provide in an Option Agreement or otherwise that,
upon termination of an Option Holder's affiliation with the Company, one or more
Nonqualified Stock Options held by the Option Holder may be exercised at such
time and subject to such conditions as the Committee, in its sole discretion,
may designate.

        4.9    Loss of Affiliated Company Status.    If an Affiliated Company
loses its status as an Affiliated Company, all Options held by Participants
associated with the former Affiliated Company shall become fully vested
(exercisable in full) immediately. Participants associated with the former
Affiliated Company shall be deemed to have been involuntarily terminated with
the Company pursuant to Section 4.8(a).

5

--------------------------------------------------------------------------------



ARTICLE 5
EXERCISE OF OPTIONS

        5.1    Manner of Exercise.    Subject to the limitations and conditions
of the Plan or the Option Agreement, an Option shall be exercisable, in whole or
in part, from time to time, by giving written notice of exercise to the Stock
Administration Department of the Company (or successor equivalent). The notice
to exercise shall specify the number of shares of Stock to be purchased and
shall be accompanied by all of the following: (1) payment in full to the Company
of the purchase price of the shares to be purchased; (2) payment in full of such
amount as the Company shall determine to be sufficient to satisfy any liability
that the Company or any other entity may have for any withholding of federal,
state or local income or other taxes incurred by reason of the exercise of the
Option; (3) a representation letter if required by the Company pursuant to
Section 6.2 of this Plan, (4) a Stock Restriction Agreement meeting pursuant to
Section 6.3 of this Plan, if requested by the Committee; and (5) evidence of the
clearance of the Executive Officers' Option exercise pursuant to Section 6.4 of
this Plan. An Option shall be considered to be exercised on the date that an
Option Holder is so notified by the Stock Administration Department (or
successor equivalent).

        5.2    Payment of Purchase Price.    Payment for shares shall be in the
form of either: (1) cash; or (2) a personal check to the order of the Company;
or (3) a combination of cash and a personal check. In addition, unless the
Committee, in its discretion, provides otherwise, all or part of the payment for
shares may be made by tendering to the Company whole or fractional shares of
Stock owned by the Option Holder. The Fair Market Value on the date of exercise
of any whole shares of Stock tendered by the Option Holder for payment shall be
credited against the purchase price. If shares of Stock owned by the Option
Holder are used to pay all or part of the purchase price, such shares shall be
evidenced by a written attestation of ownership of shares signed by the Option
Holder.

        5.3    Designation of Beneficiary.    A Participant may designate a
Beneficiary who has the right to exercise Options following the Option Holder's
death, if the Option Agreement permits the exercise of unexercised Options after
the Option Holder's death.

        5.4    Prohibition on Exercise of Options if Limits on Ownership of
Stock Would be Exceeded. Notwithstanding any other provision of this Plan or of
any Option Agreement, an Option granted under this Plan may not be exercised if,
immediately after the exercise of such Option, the recipient of shares of Stock
pursuant to such exercise would own more shares of Stock of the Plan Sponsor
than such person is permitted to own under the Articles of Incorporation or
Bylaws of the Plan Sponsor. If the Option Holder is unable to exercise his/her
Option due to the prohibition imposed by this Section 5.4 of this Plan, the
Committee, in its sole discretion, may instruct the Company to pay to the Option
Holder the monetary value of the Option, equal to the difference between the
Option price and the Fair Market Value of a share of Stock as of the date of the
exercise, less tax withholdings. The time and manner of payment shall be at the
discretion of the Committee.

ARTICLE 6
ISSUANCE OF SHARES

        6.1    Transfer of Shares.    As soon as practicable after the Stock
Administration Department (or successor equivalent) of the Company has received
an Option Holder's written notice of exercise of an Option and the other items
specified in Section 5.1, the Company shall issue or transfer to the Option
Holder the number of shares of Stock as to which the Option has been exercised
and shall deliver to the Option Holder a certificate or certificates therefor,
registered in the Option Holder's name. In the alternative, the Company may
provide for the recording of ownership of shares without the issuance of
certificates.

6

--------------------------------------------------------------------------------



        If the issuance or transfer of shares by the Company would for any
reason, in the opinion of counsel for the Company, violate any applicable
federal or state laws or regulations, the Company may delay issuance or transfer
of such shares until compliance with such laws can reasonably be obtained. In no
event shall the Company be obligated to effect or obtain any listing,
registration, qualification, consent or approval under any applicable federal or
state laws or regulations or any contract or agreement to which the Company is a
party with respect to the issuance of any such shares.

        6.2    Investment Representation.    Upon demand by the Company, the
Option Holder shall deliver to the Company a representation in writing that the
purchase of all shares with respect to which notice of exercise of the Option
has been given by the Option Holder is being made for investment only and not
for resale or with a view to distribution, and containing such other
representations and provisions with respect thereto as the Company may require.
Upon such demand, delivery of such representation promptly and prior to the
transfer or delivery of any such shares and prior to the expiration of the
option period shall be a condition precedent to the right to purchase such
shares.

        6.3    Restrictions on Stock Acquired Through Exercise of
Options.    All shares of Stock acquired through the exercise of Options granted
under this Plan shall be subject to all restrictions on shares of Stock of the
Company set forth in the Articles of Incorporation and Bylaws of the Company,
including: (1) restrictions that grant the Company the right to repurchase
shares upon termination of the shareholder's affiliation with the Company;
(2) restrictions that grant the Company a right of first refusal if the
shareholder wishes to sell shares other than in the limited market maintained by
the Company; (3) restrictions that require the approval of the Plan Sponsor for
any other sale of shares; and (4) restrictions that define the share pricing
methodology to be applied in purchases and sales of shares. In addition, if
requested by the Committee in its sole discretion, the Option Holder shall
execute and deliver to the Plan Sponsor a Stock Restriction Agreement in such
form as the Committee may provide at the time of exercise of the Option. Such
Stock Restriction Agreement may include, without limitation, restrictions in
addition to those restrictions set forth in the Articles of Incorporation and
Bylaws of the Plan Sponsor. Upon such request, execution of the Stock
Restriction Agreement by the Option Holder prior to the transfer or delivery of
any shares and prior to the expiration of the Option period shall be a condition
precedent to the right to purchase such shares, unless such condition is
expressly waived in writing by the Committee.

        6.4.    SEC Clearance Requirement.    The Company may from time to time
impose certain clearance requirements on any exercise of Options. The clearance
requirements may be imposed in Company's discretion on Executive Officers or
other Option Holders who in the Company's opinion have or may have access to
material non-public information about the Company, certain clearance
requirements on any exercise of Options. Pursuant to such clearance
requirements, the Company may require that designated Option Holders pre-clear
their Option exercise transactions with a Company appointed compliance officer.

        6.5    Compliance with Securities Laws.    Each Option shall be subject
to the requirement that, if at any time counsel to the Plan Sponsor shall
determine that the listing, registration or qualification of the shares subject
to such Option upon any securities exchange or under any state or federal law,
or the consent or approval of any governmental or regulatory body, is necessary
as a condition of, or in connection with, the issuance or purchase of shares
thereunder, such Option may not be accepted or exercised in whole or in part
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained on conditions acceptable to the Committee. Nothing
herein shall be deemed to require the Company to apply for or to obtain such
listing, registration or qualification.

        6.6    Changes in Accounting Rules.    Except as provided otherwise at
the time an Option is granted, notwithstanding any other provision of the Plan
to the contrary, if, during the term of the Plan, any changes in the financial
or tax accounting rules applicable to Options shall occur which, in the sole
judgment of the Committee, may have a material adverse effect on the reported
earnings, assets or

7

--------------------------------------------------------------------------------




liabilities of the Company, the Committee shall have the right and power to
modify as necessary, any then outstanding and unexercised Options as to which
the applicable services or other restrictions have not been satisfied.

ARTICLE 7
STOCK SUBJECT TO THE PLAN

        7.1    Number.    The aggregate number of shares of Stock which may be
issued under Options granted pursuant to the Plan shall not exceed 3,000,000
shares. Notwithstanding the foregoing, all options currently outstanding under
the Previous Plans, to the extent cancelled, expire or for any other reason
cease to be exercisable, in whole or in part, shall roll into the Plan and can
become available under the Plan in addition to the options reserved under the
Plan, as provided in this Section 7.1. Shares which may be issued under Options
may consist, in whole or in part, of authorized but unissued stock or treasury
stock of the Plan Sponsor not reserved for any other purpose.

        7.2    Unused Stock.    If any outstanding Option under the Plan is
cancelled, expires, or for any other reason ceases to be exercisable, in whole
or in part, other than upon exercise of the Option, the shares which were
subject to such Option and as to which the Option had not been exercised shall
continue to be available under the Plan.

        7.3    Adjustment for Change in Outstanding Shares.    If there is any
change, increase or decrease, in the outstanding shares of Stock which is
effected without receipt of additional consideration by the Plan Sponsor, by
reason of a stock dividend, recapitalization, merger, consolidation, stock
split, combination or exchange of stock, or other similar circumstances, then in
each such event, the Committee shall make an appropriate adjustment in the
aggregate number of shares of stock available under the Plan, the maximum number
of shares of stock for which Options may be granted to a person under the Plan,
the number of shares of stock subject to each outstanding Option, and the Option
prices, in order to prevent the dilution or enlargement of any Option Holder's
rights. The Committee's determinations in making adjustments shall be final and
conclusive.

        7.4    Reorganization or Sale of Assets.    If the Company is merged or
consolidated with another corporation and the Company is not the surviving
corporation, or if all or substantially all of the assets of the Company are
acquired by another entity, or if the Company is liquidated or reorganized (each
of such events being referred to as a "Reorganization Event"), the Committee
shall, as to outstanding Options, either: (1) make appropriate provision for the
protection of any such outstanding Options by the substitution on an equitable
basis of appropriate stock of the Company, or of the merged, consolidated or
otherwise reorganized corporation, which will be issuable in respect of the
Stock, provided that no additional benefits shall be conferred upon Option
Holders as a result of such substitution, and provided further that the excess
of the aggregate fair market value of the shares subject to the Options
immediately after such substitution over the purchase price thereof is not more
than the excess of the aggregate fair market value of the shares subject to such
Options immediately before such substitution over the purchase price thereof; or
(2) upon written notice to all Option Holders, which notice shall be given not
less than 20 days prior to the effective date of the Reorganization Event,
provide that all unexercised Options must be exercised within a specified number
of days (which shall not be less than ten) of the date of such notice or such
Options will terminate. In response to a notice provided pursuant to clause (2)
of the preceding sentence, an Option Holder may make an irrevocable election to
exercise the Option Holder's Option contingent upon and effective as of the
effective date of the Reorganization Event. The Committee may, in its sole
discretion, accelerate the exercise dates of outstanding Options in connection
with any Reorganization Event which does not also result in a Change in Control.

8

--------------------------------------------------------------------------------



ARTICLE 8
CHANGE OF CONTROL

        For purposes of the Plan, a Change of Control will occur if any one of
the following events occurs:

        8.1    Any one person, or more than one person acting as a group,
acquires ownership of stock of CH2M HILL Companies, Ltd. that, together with
stock held by such person or group, constitutes more than 50% of the total Fair
Mark Value of CH2M HILL Companies, Ltd. stock. However, if any one person or
more than one person acting as a group, owns more than 50% of the total Fair
Market Value of CH2M HILL Companies, Ltd. stock, the acquisition of additional
stock by the same person or persons is not considered to cause a change in the
ownership of CH2M HILL Companies, Ltd. (or to cause a change in the effective
control of CH2M HILL Companies, Ltd.)

        8.2    There is a change in the effective control of CH2M HILL
Companies, Ltd. A change in the effective control of CH2M HILL Companies, Ltd.
occurs on the date that either:

        (a)   Any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of CH2M
HILL Companies, Ltd. that represents 30% or more of the total voting power of
CH2M HILL Companies, Ltd. stock; or

        (b)   A majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.

        8.3    Any one person, or more than one person acting as a group,
acquires ownership of all or substantially all of the assets of CH2M HILL
Companies, Ltd.

        8.4    The stockholders of CH2M HILL Companies, Ltd. approve a plan of
liquidation or dissolution of CH2M HILL Companies, Ltd. and such transaction is
consummated.

        For purposes of the definition in this Article 8 "persons acting as a
group" shall have the following meaning: Persons will not be considered to be
acting as a group solely because they purchased stock of CH2M HILL
Companies, Ltd. at the same time, or as a result of the same public offering.
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the corporation. If a
person, including an entity, owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of stock, or similar transaction,
such shareholder is considered to be acting as a group with other shareholders
in a corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

        For the avoidance of doubt, this Section shall be interpreted in
accordance with Treasury guidance for the definition of Change of Control under
Code Section 409A.

ARTICLE 9
PLAN ADMINISTRATION

        9.1    Committee.

        (a)   The Plan shall be administered by the committee appointed by and
serving at the pleasure of the Board. Members of the Committee and any
subcommittee or special committee shall be appointed from time to time by the
Board, shall serve at the pleasure of the Board and may resign at any time upon
written notice to the Board. The Board may from time to time remove members from
or add members to the Committee, and vacancies on the Committee shall be filled
by the Board.

9

--------------------------------------------------------------------------------



        (b)   Notwithstanding the foregoing, while the Committee is hereby
authorized to administer the Plan in general, any issues under the Plan that
relate to Executive Officers shall be administered by the Compensation Committee
in compliance with § 162(m)(4)(C)(i) of the Code.

        9.2    Committee Meetings and Actions.    The Committee shall hold
meetings at such times and places as it may determine. A majority of the members
of the Committee shall constitute a quorum, and the acts of the majority of the
members present at a meeting or a consent in writing signed by all members of
the Committee shall be the acts of the Committee and shall be final, binding and
conclusive upon all persons, including the Company, its shareholders, and all
persons having any interest in Participants' Options.

        9.3    Powers of Committee.    The Committee shall, in its sole
discretion, select the Participants from among the Qualified Employees and
Outside Directors and establish such other terms under the Plan as the Committee
may deem necessary or desirable and consistent with the terms of the Plan. The
Committee shall determine the form or forms of the agreements with Participants
(other than Executive Officers) that shall evidence the particular provisions,
terms, conditions, rights and duties of the Plan Sponsor and the Participants.
The Committee may from time to time adopt such rules and regulations for
carrying out the purposes of the Plan as it may deem proper and in the best
interests of the Company. The Committee may from time to time delegate its
responsibilities as it determines is necessary, in its sole discretion. The
Committee may correct any defect, supply any omission, reconcile any
inconsistency in the Plan or in any agreement entered into under the Plan, and
reconcile any inconsistency between the Plan and any Agreement in the manner and
to the extent it shall deem expedient, and the Committee shall be the sole and
final judge of such expediency. No member of the Committee shall be liable for
any action or determination made in good faith. The determinations,
interpretations and other actions of the Committee pursuant to the provisions of
the Plan shall be binding and conclusive for all purposes and on all persons.

        9.4    Interpretation of Plan.    The determination of the Committee as
to any disputed question arising under the Plan, including questions of
construction and interpretation, shall be final, binding and conclusive upon all
persons, including the Company, its shareholders, and all persons having any
interest in Participants' Accounts.

        9.5    Indemnification.    Each person who is or shall have been a
member of the Committee or of the Board shall be indemnified and held harmless
by the Plan Sponsor against and from any loss, cost, liability or expense that
may be imposed upon or reasonably incurred in connection with or resulting from
any claim, action, suit or proceeding to which such person may be a party or in
which such person may be involved by reason of any action taken or failure to
act under the Plan and against and from any and all amounts paid in settlement
thereof, with the Company's approval, or paid in satisfaction of a judgment in
any such action, suit or proceeding against him, provided such person shall give
the Company an opportunity, at its own expense, to handle and defend the same
before undertaking to handle and defend it on such person's own behalf. The
foregoing right of indemnification shall not be exclusive of, and is in addition
to, any other rights of indemnification to which any person may be entitled
under the Plan Sponsor's Articles of Incorporation or Bylaws, as a matter of
law, or otherwise, or any power that the Company may have to indemnify them or
hold them harmless.

ARTICLE 10
MISCELLANEOUS

        10.1    Non-Transferability of Options.    Options granted pursuant to
the Plan are not transferable by the Option Holder other than by will or the
laws of descent and distribution and shall be exercisable during the Option
Holder's lifetime only by the Option Holder. Upon any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of an Option contrary to the
provisions hereof, or upon the

10

--------------------------------------------------------------------------------




levy of any attachment or similar process upon an Option, the Option shall
immediately become null and void.

        10.2    Amendments.    The Board of Directors may at any time and from
time to time alter, amend, suspend or terminate the Plan or any part thereof as
it may deem proper, except that no such action shall diminish or impair the
rights under an Option previously granted without the consent of the Option
Holder. Unless the shareholders of the Company shall have given their approval,
the total number of shares for which Options may be issued under the Plan shall
not be increased, except as provided in Section 7.3, and no amendment shall be
made which reduces the option price at which the Stock may be offered through
Incentive Stock Options under the Plan below the minimum required by
Sections 4.3 or 4.5, except as provided in Section 7.3, or which materially
modifies the requirements as to eligibility for receipt of Incentive Stock
Options under the Plan. Subject to the terms and conditions of the Plan, the
Committee may modify, extend or renew outstanding Options granted under the
Plan, or accept the surrender of outstanding Options to the extent not
theretofore exercised and authorize the granting of new Options in substitution
therefor, except that no such action shall diminish or impair the rights under
an Option previously granted without the consent of the Option Holder.

        10.3    Term of Plan.    This Plan shall terminate on December 31, 2018.
The Board of Directors may suspend or terminate the Plan at any time prior to
this date of termination.

        10.4    Rights as Stockholder.    An Option Holder shall have no rights
as a stockholder of the Company with respect to any shares of Stock covered by
an Option until the date of the issuance of the stock certificate for such
shares or the date of the recording of the ownership of the shares in the Option
Holder's name.

        10.5    Gender and Number.    Except when otherwise indicated by the
context, the masculine gender shall also include the feminine gender, and the
definition of any term herein in the singular shall also include the plural.

        10.6    No Right to Continued Employment.    Nothing contained in the
Plan or in any Option granted under the Plan shall confer upon any Participant
any right with respect to the continuation of the Participant's employment by,
or consulting relationship with, the Company, or interfere in any way with the
right of the Company, subject to the terms of any separate employment agreement
or other contract to the contrary, at any time to terminate such services or to
increase or decrease the compensation of the Participant. Nothing in this Plan
shall limit or impair the Company's right to terminate the employment of any
employee. Whether an authorized leave of absence, or absence in military or
government service, shall constitute a termination of service shall be
determined by the Committee in its sole discretion. Participation in this Plan
is a matter entirely separate from any pension right or entitlement the
Participant may have and from the terms or conditions of the Participant's
employment. Participation in this Plan shall not affect in any way a
Participant's pension rights or entitlements or terms or conditions of
employment. Any Participant who leaves the employment of the Company shall not
be entitled to any compensation for any loss of any right or any benefit or
prospective right or benefit under this Plan which the Participant might
otherwise have enjoyed whether such compensation is claimed by way of damages
for wrongful dismissal or other breach of contract or by way of compensation for
loss of office or otherwise.

        10.7    Non-Assignability.    Neither a Participant nor a Beneficiary
may voluntarily or involuntarily anticipate, assign, or alienate (either at law
or in equity) any Option under the Plan, and the Committee shall not recognize
any such anticipation, assignment, or alienation. Furthermore, an Option under
the Plan shall not be subject to attachment, garnishment, levy, execution, or
other legal or equitable process. Any attempted sale, conveyance, transfer,
assignment, pledge or encumbrance of the rights, interests or Options provided
pursuant to the terms of the Plan or the levy of any attachment or similar
process thereupon, shall by null and void and without effect.

11

--------------------------------------------------------------------------------



        10.8    Participation in Other Plans.    Nothing in this Plan shall
affect any right which the Participant may otherwise have to participate in any
retirement plan or agreement which the Company or an Affiliated Company has
adopted or may adopt hereafter. Neither the amount of any compensation deemed to
be received by a Participant as a result of the exercise of an Option nor the
proceeds from the sale of shares received upon such exercise shall constitute
"earnings" or "compensation" with respect to which any other employee benefits
of such Participant are determined.

        10.9    Federal Securities Law Requirements.    If a Participant is an
officer or director of the Plan Sponsor within the meaning of Section 16,
Options granted hereunder shall be subject to all conditions required under
Rule 16b-3, or any successor rule promulgated under the 1934 Act, to qualify the
Award for any exception from the provisions of § 16(b) of the 1934 Act available
under that Rule. Such conditions shall be set forth in the Option Agreement with
the Participant.

        10.10    Governing Law.    This Plan, and all Options granted under this
Plan, shall be construed and shall take effect in accordance with the laws of
the State of Colorado, without regard to the conflicts of laws rules of such
State.

        The Plan Sponsor hereby agrees to the provisions of the Plan and in
witness of its agreement, the Plan Sponsor by its duly authorized officer has
executed the Plan on the date written below.


 
 
CH2M HILL Companies, Ltd.
 
 
By:
 
/s/ M. CATHERINE SANTEE


--------------------------------------------------------------------------------

M. Catherine Santee, Chief Financial Officer


12

--------------------------------------------------------------------------------





QuickLinks


Stock Option Plan
